State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 4, 2014                    D-91-14
___________________________________

In the Matter of JONATHAN
   KREMNER, a Suspended
   Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,                                MEMORANDUM AND ORDER
                    Petitioner;

JONATHAN KREMNER,
                     Respondent.

(Attorney Registration No. 2636587)
___________________________________


Calendar Date:   November 3, 2014

Before:   Lahtinen, J.P., McCarthy, Egan Jr., Lynch and
          Devine, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for petitioner.

      Jonathan Kremner, Wesley Chapel, Florida, respondent
pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1994.
He currently resides in Wesley Chapel, Florida.

      In June 2007, respondent was sentenced to three years of
probation and $100,000 in restitution in the US District Court
for the District of Oregon, upon his guilty pleas to one count of
the sale of an unregistered security (15 USC §§ 77e, 77x) and one
                              -2-                D-91-14

count of filing a false tax return (26 USC § 7206 [1]), which are
"serious crime[s]," as defined in Judiciary Law § 90 (4) (d) (see
e.g. Matter of Van Riper, 25 AD3d 1065 [2006], lv dismissed 6
NY3d 843 [2006]; Matter of Rothenberg, 275 AD2d 591 [2000];
Matter of Roemmelt, 262 AD2d 866 [1999]). Here, respondent
admitted selling, through the wire transfer of funds, an
unregistered security from an offshore bank to a Florida investor
for $100,000. He also admitted that he failed to disclose his
ownership of a foreign bank account on his federal tax return for
the calendar year 2000.

      Petitioner now moves for, among other relief, an order
imposing final discipline, pursuant to Judiciary Law § 90 (4)
(g), based upon respondent's conviction of the above serious
crimes. In his response to petitioner, respondent did not
contest the propriety of the motion.

      Under the circumstances presented, and considering the
serious criminal conduct committed by respondent (see e.g. Matter
of Van Riper, 25 AD3d at 1065-1066; Matter of Kushner, 18 AD3d
953, 953-954 [2005]), we conclude that petitioner's request for
an order imposing final discipline should be granted, and
respondent disbarred in this state.

      Lahtinen, J.P., McCarthy, Egan Jr., Lynch and Devine, JJ.,
concur.



      ORDERED that petitioner's motion is granted, to the extent
that it seeks an order imposing final discipline pursuant to
Judiciary Law § 90 (4) (g), and is otherwise denied; and it is
further

      ORDERED that respondent is disbarred and his name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately; and it is further
                              -3-                  D-91-14

      ORDERED that respondent is commanded to desist and refrain
from the practice of law in any form, either as principal or as
agent, clerk or employee of another; and respondent is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give another opinion as to the law or its
application, or any advice in relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of disbarred attorneys
(see Rules of App Div, 3d Dept [22 NYCRR] § 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court